Citation Nr: 1451993	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  13-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to July 23, 2009, for the award of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968.  He died in June 1986, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2011 rating decisions by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The November 2010 rating decision granted service connection for the cause of the Veteran's death, assigning an effective date of July 23, 2010.  The May 2011 rating decision determined that the proper effective date was July 23, 2009.  The Appellant has disagreed with that effective date.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

A written statement from her representative received in October 2014 indicated that the Appellant wished to be afforded a videoconference hearing before the Board.  

In order to comply with due process requirements and pursuant to the request of the Appellant, this matter is REMANDED for the following action:


Schedule the Appellant for a videoconference hearing before a Veterans Law Judge.  All correspondence and any hearing transcripts regarding this hearing must be associated with the claim file.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



